Citation Nr: 1640664	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-26 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This case was previously before the Board in September 2014 and was remanded for the purpose of affording the Veteran a Board hearing.  

In September 2015, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

The most probative evidence of record indicates that the Veteran set foot ashore Vietnam during active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  VA's duty to notify was satisfied by a letter dated November 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are associated with the claims file, as are VA medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the disability on appeal and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim as the evidence of record contains sufficient competent medical evidence to decide the claim.  In this regard, the medical evidence is not in dispute in this case.

The Board finds that there has been substantial compliance with its prior remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As noted, the Board directed the RO to schedule the Veteran for a Board hearing, and such a hearing was held in September 2015.

A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the AVLJ noted the issue on appeal and elicited testimony regarding the in-service event.  Not only was the issue explained "in terms of the scope of the claim for benefits", but the outstanding issues material to substantiating the claim, here, clarity regarding whether the Veteran had set foot in Vietnam or served on a vessel plying the inland waters of Vietnam, were also explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claim based on the current record.

VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  If a Veteran was exposed to an herbicide agent during active service, Type II diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

The Veteran asserts that he was exposed to herbicides by virtue of being on the ground in Vietnam (or by being in the inland waterways of Vietnam) during active service.  VA medical records (including the March 2014 VA diabetes mellitus examination) reflect a diagnosis of Type II diabetes mellitus.

The Veteran's service treatment records are negative for any indication of diabetes mellitus.

The Veteran's DD 214 reflects that his awards included the Vietnam Service Medal and the Vietnam Campaign Medal.  His primary specialty title was not described, but the related civilian occupation was listed as a general clerk.

In response to the RO's November 2013 request for the Veteran's dates of service in Vietnam, the service department certified that the Veteran served aboard the USS Firedrake (AE 14) when it was in the official waters of the Republic of Vietnam from August 25, 1970 to September 6, 1970, and was also aboard the USS Charles Berry (DE 1035) "in the area of Vietnam" from December 19, 1971 to January 18, 1972, January 26, 1972 to February 5, 1972, February 19, 1972 to February 27, 1972, and from March 5, 1972 to March 15, 1972.  It was noted that the record had provided no conclusive proof of in-country service.

A review of VA's list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents reveals no indication that the Veteran's vessel USS Charles Berry 1) was operating primarily or exclusively on Vietnam's inland waterways, 2) was operating temporarily on Vietnam's inland waterways, 3) docked to shore or pier in Vietnam, 4) operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore, or 5) operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  While it was noted that the USS Firedrake was a ship that operated temporarily on Vietnam's inland waterways during April 1966, such date was prior to the Veteran's active service.

At the September 2015 Board hearing the Veteran stated that he had gone ashore in Vietnam on more than one occasion but could not recall the exact number of times.  He had gone ashore in connection with the USS Charles Berry when delivering supplies and ammunition from smaller boats when he was a coxswain.  He also indicated that he had gone to Vung Tau for a period of rest and recreation.  He also indicated that he had transported barrels of herbicides while serving aboard the USS Firedrake.

VA has confirmed and acknowledged that the Veteran served onboard a Navy ship that was operating near the shores of the Republic of Vietnam.  The claims file contains diagnoses of diabetes mellitus, and the Veteran has provided competent testimony and personal statements that he went ashore while serving aboard a small vessel associated with the USS Charles Berry.  The Board is charged with assessing the credibility of such statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  Based on the Veteran's demeanor and consistency as presented in the statements of record and at the personal hearing, the Board finds that the statements significantly credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, or inconsistent statements), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Based on the foregoing, exposure to herbicides is presumed, and service connection for diabetes mellitus is warranted.


ORDER

Service connection for diabetes mellitus is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


